Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0010
                 Lower Tribunal Nos. 18-36 AP & 08-4741 CC
                            ________________


     State Farm Mutual Automobile Insurance Company,
                                  Appellant,

                                     vs.

      Gables Insurance Recovery, Inc., a/a/o Jose Seota,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Gina
Beovides, Judge.

      Clark Robb Mason Coulombe Buschman & Charbonnet; Russo
Appellate Firm, P.A., and Elizabeth K. Russo and Paulo R. Lima, for
appellant.

     Billbrough & Marks, P.A., and G. Bart Billbrough and Geoffrey B.
Marks, for appellee.

Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.